Citation Nr: 0528987	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability, to include degenerative 
changes in the lumbar spine, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Husband


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that no new and 
material evidence was submitted to reopen a previously denied 
and final claim of entitlement to service connection for low 
back injury residuals, to include degenerative changes in the 
lumbar spine.  Appeal to the Board was perfected.    

In September 2005, the veteran and her spouse testified in 
person before the undersigned Veterans Law Judge of the 
Board, sitting in St. Petersburg, Florida.  The hearing 
transcript is of record.  In this connection, it is 
acknowledged that an individual from The American Legion 
represented the veteran at the hearing.  The veteran wrote in 
or around April 2002 that she did not appoint The American 
Legion as her representative.  Nonetheless, in light of The 
American Legion's representation at the hearing and the 
presence in the claims folder a VA Form 
21-22, "Appointment of Veteran's Service Organization as 
Claimant's Representative," executed in September 1994, 
without evidence of revocation of this power-of-attorney, the 
Board finds that The American Legion's representation of the 
veteran in connection with this appeal is of record.

On October 13, 2005, the Board granted the veteran's motion 
to advance her appeal on its docket.




FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied, among other 
things, an original claim of entitlement to service 
connection for a low back disability characterized as 
degenerative changes in the lumbar spine.  The veteran was 
notified of this decision and of her appeal rights the same 
month, but did not appeal the denial.  

2.  The veteran took no further action on the low back 
disability claim until January 2002, when she petitioned to 
reopen the same claim.  Upon the RO's May 2002 denial of the 
claim, she perfected an appeal of this decision to the Board.

3.  Evidence submitted since May 1995, with regard to the 
issue of entitlement to service connection for a low back 
disability, is either cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim; and does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1995 RO denial of service connection for low back 
disability, characterized as degenerative changes in the 
lumbar spine, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2004).

2.  New and material evidence has not been received since May 
1995 with respect the claim of entitlement to service 
connection for low back disability, to include degenerative 
changes in the lumbar spine, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Low Back Disability

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO might have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final unless the veteran initiates further review by 
expressing disagreement with the denial within one year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a) (2005); 20.302, 20.1103 (2004).



When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in January 2002.  Service connection for low back 
disability, characterized by the RO as degenerative changes 
in the lumbar spine, was initially denied in a May 1995 
rating decision.  The Board's acknowledges the veteran's 
handwritten statement received in May 2002 to the effect that 
she was not so notified of any prior denial.  The record, 
however, clearly does reflect denial in 1995, and notice to 
the veteran in May 1995 informing her of the right to appeal.  
There is nothing to indicate that this notice was not sent, 
or that it was returned to VA by the U.S. Postal Service as 



undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (regular administration of official duties is presumed 
absent evidence to rebut the presumption).  She did not, 
however, initiate appeal of this decision.  The claims folder 
reflects no further communication from the veteran concerning 
her low back until January 2002, when she petitioned to 
reopen the same claim.  After the RO denied the claim in May 
2002 on the grounds that no new and material evidence was 
received, appeal to the Board was perfected.   

Based upon the above, with no initiation of appeal as to the 
original denial, the May 1995 rating decision is the last 
final denial.  It is the operative rating action for the 
purposes of determining whether new and material evidence has 
been submitted thereafter.

Evidence added to the record since May 1995 includes private 
medical records, VA outpatient treatment records dated within 
the last several years, the veteran's written statements, and 
Board hearing testimony.  These records are new in the sense 
that they were not of record as of May 1995.

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, present a 
reasonable possibility of substantiating the claim.  However, 
the evidence must be carefully reviewed to determine whether, 
even if new in the sense that they document more 
contemporaneous treatment for a claimed disability, and thus, 
as well, present manifestation of the claimed disability - a 
basic criterion for service connection - it is not cumulative 
or redundant of "old" evidence.

Here, the Board finds that the new evidence does not rise to 
the level of materiality consistent with the governing "new 
and material evidence" standard.  In this connection, it is 
probative that one key basis for denial of the original claim 
in 1995 was that the record lacked evidence of an 
etiological, or cause-effect, link between active service or 
any injury therein and the claimed back problems.  Nor did 
the record in 1995 permit the grant of service connection on 
presumptive principles.  See 38 C.F.R. § § 3.307, 3.309 
(2005) (A veteran with active service of 90 days or 



longer, whether during peacetime or wartime, is entitled to 
presumptive service connection for arthritis if there is 
medical evidence of manifestation thereof to a minimum 
compensable degree of 10 percent within one year after 
discharge from service.).  See 1995 rating decision.     

Thus, an important concern in this case is whether new 
evidence is contrary to prior factual or evidentiary basis 
for denial.  For example, if new evidence includes medical 
records indicating incurrence of a lumbar spine problem in 
service that later was characterized or diagnosed as 
arthritis, or new evidence includes old medical records dated 
within the presumptive period documenting manifestation of 
degenerative changes in the lumbar spine, then not reopening 
the claim clearly would be fundamentally unfair to the 
veteran.  The new evidence, namely medical evidence in the 
form of private and VA medical records documenting treatment 
for lumbar degenerative disc and joint diseases and lumbar 
stenosis within the last several years, still does not 
address etiology, or manifestation or onset of such problems 
more than five decades earlier, during active duty, or even 
within the presumptive period.       
 
In this connection, the Board acknowledges that the veteran's 
service medical records apparently are unavailable as they 
were lost in a fire decades ago.  These records were lost 
while in the custody of the federal government, and their 
loss is not due to any fault on the veteran's part.  The 
record pre-May 1995 does, however, show numerous unsuccessful 
efforts by the RO to obtain the veteran's service medical 
records, which included communication with the National 
Personnel Records Center.  That said, it is acknowledged that 
the veteran's basic contention with respect to this claim is 
that she injured her back when she "jumped," "leaped," or 
"fell" from a truck in the summer of 1951 and was treated 
at Brooks Army Medical Center.  See November 1994 and May 
2001 statements; Board hearing testimony.  The veteran's 
spouse, who reportedly also served in the military with the 
veteran, stated in an April 2002 statement that he has 
personal knowledge of this injury, although he did not state 
that he witnessed the accident.  Indeed, in this statement, 
he stated that he was stationed at Randolph Field in Texas at 
the time of 




this incident, and that his now-wife, the veteran, was 
stationed at St. Sam Houston, Texas.  See also spouse's Board 
hearing testimony.  

The veteran's accounting of the in-service injury was of 
record when the RO initially denied the claim in 1995.  The 
Board has carefully reviewed the veteran's written statements 
submitted after 1995 and Board hearing testimony, but finds 
that "new" lay evidence on the issue of in-service injury 
does not present different, previously-unknown factual bases 
that rise to the governing materiality standard.  Rather, it 
essentially repeats the lay accounting of record in May 1995.   

Furthermore, particularly in light of the unavailability of 
the service medical records with no fault on the veteran's 
part, the Board assumes, for the purposes of argument, the 
truth of the veteran's accounting as to the 1951 injury.  
Indeed, the Board must assume any such new evidence is 
credible for the purposes of reopening the claim, unless it 
is inherently false or untrue, or, if a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  See, e.g., Justus v. Principi, 3 Vet. App. 
510 (1992).  

Notwithstanding the above, the Board cannot ignore, again, 
the complete lack of any definite and reliable medical 
evidence, to date, as to etiology or a cause-effect link 
between service and the low back problems.  On this point, 
the veteran herself testified (see Board hearing transcript, 
p. 17) that, post-service, she first sought medical care for 
low back problems about 14 years after discharge, and that no 
doctor opined that the problems attributable to service.  On 
the former point, she apparently is referring to treatment by 
Dr. R. Johnson (retired private physician), who wrote in 
April 2002 that, to his recollection (not based upon his 
review of his old records of treatment of the veteran), he 
initially treated her for back problems in 1967.  He 
reported, again, based on his recollection alone, that 
radiological evidence indicated "old imperfectly healed 
compression fractures of several vertebral bodies in the 
lumbar area."  More recent VA outpatient treatment records, 
too, note "old compression fracture at L2 level" apparently 
based upon contemporaneous magnetic resonance imaging (MRI) 
tests.           




It is explicitly acknowledged that Dr. Johnson stated that 
the compression fractures were "post-traumatic" in nature.  
This "new" evidence was carefully considered in light of 
the unavailability of service medical records.  While this 
evidence is admittedly medical in nature for the purposes of 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons.  However, lay evidence is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.), in the 
Board's opinion, it does not constitute an opinion on 
etiological link to active duty to a reasonable certainty 
from a medical standpoint.  

Dr. Johnson's characterization of the veteran's lumbar 
problems as "post-traumatic" is based solely upon his 
recollection of treatment nearly four decades ago.  Even 
assuming that the veteran did in fact report to Dr. Johnson 
in 1967 having had an in-service back injury, this doctor's 
2002 opinion likely was based in large part on the veteran's 
recent accounting to him of such incident.  Furthermore, and 
perhaps most importantly, Dr. Johnson does not state that his 
use of the term "post-traumatic" is meant to indicate a 
definite, or even a reasonably certain opinion that the 
veteran's back problems he recalled observing in 1967 are 
attributed specifically to active service, ruling out 
possibility of intercurrent trauma during some 14 years 
between discharge and 1967.  Nor does he state his 
recollection that, in 1967, he had made such a determination 
even though he cannot now support such recollection with old 
treatment records.      
   
Moreover, even assuming for the purposes of argument that the 
lumbar problems did become manifested to a compensable degree 
in 1967 based upon a liberal interpretation of Dr. Johnson's 
2002 report and the veteran's contention that she has had 
back pain since service, the 14-year gap in time with no 
evidence of treatment until 1967 (other than self-medication 
with over-the-counter pain medication as reported by the 
veteran - see p. 17 of hearing transcript), service 
connection still would not be adequately supported by the 
record whether on direct or presumptive bases.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 



Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  

In addition, while not dispositive and not as probative as 
the evidence discussed above, the fact that various medical 
records, old and new, dated from the early 1990s forward 
consistently characterize the veteran's symptoms as 
degenerative in nature, and includes diagnoses of progressive 
osteoarthritis affecting various joints, tends to cast some 
doubt on whether the present disability is solely traumatic 
in nature due to a single incident in 1951.  On this point, 
it is worth noting also that at the hearing (see p. 18 of 
transcript), the veteran reported involvement in a "little" 
automobile accident in the late 1980s.  Although particular 
details of this accident are not known based on the record, 
the Board discusses this evidence merely for the purposes of 
noting that, in terms of the present status of the 
disability, the possibility that such accident could have had 
some role cannot be wholly ruled out.  In any event, given 
the extensive discussion of the merits of the claim on other 
bases as set forth above, the Board has made clear herein 
that the essential bases for denying (not reopening) the 
claim are not lay evidence of an accident in the late 1980s.              

Based upon all of the foregoing, the Board must conclude that 
no new and material evidence has been submitted since May 
1995 to permit reopening of the claim.  The claim remains 
denied.


II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  



Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2005), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in two letters sent in April 2002, 
before issuance of the May 2002 rating decision from which 
this appeal stems, the RO notified the veteran of the basic 
elements of a successful service connection claim, and in 
particular, required evidence of an etiological relationship 
between the disability claimed and service.  The Statement of 
the Case (SOC) and two Supplemental SOCs (SSOCs) also 
addressed the specific requirements of service connection, 
and explained the rationale for why a favorable resolution is 
not warranted.  The April 2002 letters also explained that, 
if the veteran provides information about the sources of 
evidence or information pertinent to the claim, to include 
employers and records from other federal agencies, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  She was further advised that, 
notwithstanding VA's duty to assist in claim development, she 
ultimately bears the responsibility to ensure her claim is 
adequately substantiated.  

In June 2005, the RO sent the veteran another VCAA letter, 
which, among other things, provided a detailed discussion of 
the status of the claim, including a list of evidence and 
information of record to date.  The letter was substantially 
similar to the RO's prior letters to the extent that it 
reiterated the veteran's and VA's respective claim 
development responsibilities and the basic criteria of a 
successful service connection claim.  It further reminded her 
that she should notify VA of the sources of evidence 
concerning to the claim, to include federal government 
agencies, private doctors, employers, or state and local 
governments.  



The veteran also was notified that new and material evidence 
is needed to reopen the claim denied in 1995.  While the 
April 26, 2002 letter cited the old "new and material 
evidence" standard, the revised "new and material 
evidence" standard, discussed in Section I of this decision 
and applicable here, was cited in the December 2003 SOC and 
in the June 2005 letter.  (The revised new and material 
evidence standard became effective in late 2001; as the 
veteran's claim to reopen was filed thereafter, the revised 
standard applies.)  In the Board's opinion, the veteran was 
not prejudiced due to the RO's initial citation of the old 
standard.  The new version of 38 C.F.R. § 3.156(a) did not 
radically alter the basic intent and meaning of the "new and 
material" evidence standard; the old and new versions are 
consistent as to the essential requirement that new evidence 
cannot be cumulative or redundant, and must be probative and 
material on the factual bases required to substantiate the 
claim.  On this point, the Board finds that the various 
notices by the RO of the essential requirements under the 
standard were consistent in this regard.

As for the "fourth element," the SOC and July 2004 SSOC 
included the text of 38 C.F.R. § 3.159, which provides, in 
part, that VA must inquire the appellant to submit any 
evidence in his or her possession that is pertinent to the 
claim.

The Board acknowledges that full VCAA notice - namely to 
include the fourth element - was given during the appeal 
period, after the issuance of the unfavorable rating decision 
being appealed.  The Board finds no prejudicial error 
resulted as a result of this timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  



The evidence reflects that during the appeal period, the 
veteran had full notice of her rights and VA obligations 
under VCAA.  She was told what VA must do to assist in claim 
development, and what she herself is responsible for 
supplying if she desires VA assistance.  She was told that 
she could submit any evidence on her own if she had any.  
Nonetheless, even after she was issued an SSOC in June 2005 
and notified that she has an additional 60 days to comment on 
the claim, she did not specifically claim that VA failed to 
comply with VCAA notice requirements, or that she has any 
evidence in her possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  She explicitly waived her right to a 
60-day comment period in a July 2005 statement and did not 
respond to the most recent VCAA letter sent in June 2005.  It 
is noted that the sole additional evidence associated with 
the record after the veteran submitted her July 2005 60-day 
waiver is the transcript of the Board hearing.  The Board has 
carefully reviewed the transcript, and does not find further 
evidentiary development is warranted based upon hearing 
testimony.  Indeed, at the hearing, the veteran herself 
indicated that there is no additional, new evidence to be 
obtained.       

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  She was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOCs, duty-to-assist letters, as 
well as the unfavorable rating decision.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes private and VA medical records, Board hearing 
testimony, and the veteran's written statements submitted to 
support the claim.  Again, despite appropriate notice during 
the appeal that the veteran could submit missing evidence on 
her own or ask VA to assist her in obtaining missing 
evidence, she did not do so.  



Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

No new and material evidence having been submitted on the 
issue of entitlement to service connection for a low back 
disability, to include degenerative changes in the lumbar 
spine, the claim is not reopened and remains denied.




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


